PER CURIAM.
The plaintiff did not prove satisfactorily any damage for. the failure on the part of the defendant landlord to put *1074him into possession of the premises, leased by him, but it was conceded that he paid the defendant a deposit of $23 at the time the lease was made. No sufficient tender of this amount was shown, nor was it paid into court by the defendant. The plaintiff should therefore have had judgment for this amount.
Judgment reversed, without costs, and judgment ordered for the plaintiff in the sum of $23 and disbursements in the court below.